                                                                   Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 1 of 15




                                                           1   Justin A. Palmer (SBN. 270857)
                                                               FILER | PALMER, LLP
                                                           2   249 E. Ocean Blvd., Suite 501
                                                               Long Beach, CA 90802
                                                           3
                                                               Telephone:    (562) 304-5200
                                                           4   Facsimile:    (562) 394-0504
                                                               Email: justin@filerpalmer.com
                                                           5
                                                               Counsel for Plaintiff,
                                                           6   BHAVIK DEO
                                                           7
                                                                                             IN THE UNITED STATES DISTRICT COURT
                                                           8                                  NORTHERN DISTRICT OF CALIFORNIA
                                                           9
                                                               BHAVIK DEO,                                           Case No.
                                                          10
                                                                                    Plaintiff,                       COMPLAINT FOR DAMAGES FOR CIVIL
                                                          11            vs.                                          RIGHTS VIOLATIONS UNDER COLOR OF
FILER|PALMER, LLP




                                                                                                                     STATE LAW
                                                          12
                    249 East Ocean Boulevard, Suite 501




                                                               COUNTY OF ALAMEDA; CITY OF SAN
                         Telephone (562) 304-5200




                                                          13   LEANDRO, a Governmental Entity; JOSEPH                      1) DEPRIVATION OF CIVIL RIGHTS –
                           Long Beach, CA 90802




                                                               KALSBEEK (341); MICHELLE                                       DELIBERATE INDIFFERENCE (42 U.S.C. §
                                                          14   BUCKHOUT; and DOES 1-10 inclusive,                             1983)
                                                                                                                           2) NEGLIGENCE
                                                          15                        Defendants.                            3) NEGLIGENCE
                                                          16                                                               4) VIOLATION OF BANE ACT (CALIFORNIA
                                                                                                                              CIVIL CODE §52.1)
                                                          17                                                               5) CALIFORNIA GOVERNMENT CODE § 845.6 –
                                                                                                                              FAILURE TO SUMMON MEDICAL CARE
                                                          18
                                                                                                                               DEMAND FOR JURY TRIAL
                                                          19
                                                          20           COME NOW, Plaintiff Bhavik Deo, for his complaint against Defendants COUNTY OF

                                                          21   ALAMEDA, CITY OF SAN LEANDRO, JOSEPH KALSBEEK, MICHELLE

                                                          22   BUCKHOUT and Does 1-10, inclusive, and allege as follows:

                                                          23                                        JURISDICTION AND VENUE

                                                          24           1.          This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3)-

                                                          25   (4), because Plaintiff asserts claims arising under the laws of the United States including 42 U.S.C.

                                                          26   § 1983 and the Fourth Amendments of the United States Constitution. This Court has

                                                          27   supplemental jurisdiction over Plaintiffs’ claims arising under state law pursuant to 28 U.S.C. §

                                                          28         p-complaint.docx                                  1
                                                                          COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                           COLOR OF STATE LAW
                                                                   Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 2 of 15




                                                           1   1367(a), because those claims are so related to the federal claims that they form part of the same

                                                           2   case or controversy under Article III of the United States Constitution.

                                                           3           2.          Venue is proper in this Court under 28 U.S.C. § 1391(b), because Defendants

                                                           4   reside in this district, and all incidents, events, and occurrences giving rise to this action occurred

                                                           5   in this district.

                                                           6                                                INTRODUCTION

                                                           7           3.          This civil rights action seeks compensatory and punitive damages from Defendants

                                                           8   for violating various rights under the United States Constitution and state law in connection with

                                                           9   the force used during the transport of Plaintiff, Bhavik Deo to the Santa Rita Jail, while in the

                                                          10   custody of Defendants.

                                                          11           4.          At all relevant times, Plaintiff, Bhavik Deo ("Plaintiff") was an individual residing
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   in the County of Alameda, California.
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13           5.          At all relevant times, Defendant County of Alameda ("COA") is and was a

                                                          14   municipal corporation existing under the laws of the State of California. At all relevant times,

                                                          15   Defendant COA is and was a municipal corporation existing under the laws of the State of

                                                          16   California. At all relevant times, COA was the employer of Defendants Does 1-5, who are

                                                          17   believed to be residents of the County of Alameda, California. DOES 1-5 are sued in their

                                                          18   individual capacity.

                                                          19           6.          Defendant City of San Leandro ("CSL") is and was a municipal corporation

                                                          20   existing under the laws of the State of California. At all relevant times, Defendant CSL is and was

                                                          21   a municipal corporation existing under the laws of the State of California. At all relevant times,

                                                          22   CSL was the employer of Defendants Joseph Kalsbeek and Michelle Buckhout, who were duly

                                                          23   appointed officers and/or employees or agents of CSL, subject to oversight and supervision by

                                                          24   CSL elected and non-elected officials.

                                                          25
                                                          26
                                                          27
                                                                     p-complaint.docx                                    2
                                                          28
                                                                          COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                           COLOR OF STATE LAW
                                                                   Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 3 of 15




                                                           1           7.          In doing the acts and failing and omitting to act as hereinafter described,

                                                           2   Defendants Joseph Kalsbeek and Michelle Buckhout were acting on the implied and actual

                                                           3   permission and consent of CSL.

                                                           4           8.          In doing the acts and failing and omitting to act as hereinafter described, Defendant

                                                           5   Does 1-5, were acting on the implied and actual permission and consent of COA.

                                                           6           9.          The true names of Defendants DOES 1-10, inclusive, are unknown to Plaintiff,

                                                           7   who otherwise sue these defendants by such fictitious names. Plaintiff will seek leave to amend

                                                           8   this complaint to show the true names and capacity of these defendants when they have been

                                                           9   ascertained. Each of the fictitiously-named defendants is responsible in some manner for the

                                                          10   conduct or liabilities alleged herein.

                                                          11           10.         At all times mentioned herein, each and every defendant was the agent of each and
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   every other defendant and had the legal duty to oversee and supervise the hiring, conduct and
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   employment of each and every defendant.

                                                          14                                              Tort Claim Allegations

                                                          15           11.          Plaintiff filed comprehensive and timely claims for damages with COA pursuant to

                                                          16   applicable sections of the California Government Code. Plaintiff filed his tort claim on or around

                                                          17   April 1, 2020. A true and correct copy of said complaint is attached hereto as Exhibit “A.” COA

                                                          18   failed to respond to Plaintiff’s Tort Claim within the 45 day period prescribed by law.

                                                          19           12.         Plaintiff filed comprehensive and timely claims for damages with CSL pursuant to

                                                          20   applicable sections of the California Government Code. Plaintiff filed his tort claim on or around

                                                          21   April 1, 2020. A true and correct copy of said complaint is attached hereto as Exhibit “B.”

                                                          22   Plaintiff’s clam was deemed rejected by operation of law on May 19, 2020.

                                                          23                             FACTS COMMON TO ALL CLAIMS FOR RELIEF

                                                          24           13.          On Plaintiffs repeat and reallege each and every allegation in the preceding

                                                          25   paragraphs of this Complaint with the same force and effect as if fully set forth herein.

                                                          26
                                                          27
                                                                     p-complaint.docx                                    3
                                                          28
                                                                          COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                           COLOR OF STATE LAW
                                                                   Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 4 of 15




                                                           1           14.         On or around October 4, 2019, Plaintiff was arrested by a member of the San

                                                           2   Leandro Police Department. Plaintiff was transported to the local San Leandro Police Department

                                                           3   jail, where he waited for roughly two hours. The lawsuit concerns the conduct which occurred

                                                           4   after that period.

                                                           5           15.          After remaining local jail for two hours, San Leandro Police Officers arranged for

                                                           6   Plaintiff to be transferred to the Santa Rita Jail in Pleasanton. Plaintiff is informed and believes,

                                                           7   and on that basis alleges the total distance between the facilities is a 45 minute van ride.

                                                           8           16.         Plaintiff was placed in the van and confined to a small space, with his hands cuffed

                                                           9   behind his back. He had no room to change positions or move his upper body. Defendants did not

                                                          10   secure Plaintiff in a seatbelt.

                                                          11           17.         As the Plaintiff was being placed in the seat of the transport vehicle, he requested
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   several times for the Defendants to place him in a seat belt. However, both of the Defendants’
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   responses to these requests were for the Plaintiff not to worry about being restrained in a seat belt.

                                                          14           18.         While en route to the Santa Rita Jail, the Defendants drove the transport vehicle at

                                                          15   unsafe speeds and in a reckless manner, in which they made very sharp turns at high rates of speed

                                                          16   and slammed on the brakes in an abrupt and reckless manner several times. Ten minutes into the

                                                          17   drive, and a result of Defendants driving, Plaintiff fell onto the floor of the van and could not

                                                          18   move because of the restraints on his body. Plaintiff was unable to reposition himself from the

                                                          19   ground and onto the seat of the van.

                                                          20           19.         Plaintiff remain on the floor for the duration of the drive – roughly 30 minutes and

                                                          21   requested help from the defendant drivers several times. Plaintiff shouted and pleaded at the top of

                                                          22   his lungs for them to stop, that his hand was burning and for them to stop the van. Each time

                                                          23   Plaintiff requested Defendants stop, they ignored him.

                                                          24           20.         Because of the 30 minute burn to his hands, Plaintiff suffered the following

                                                          25   permanent injuries to his hand:

                                                          26
                                                          27
                                                                     p-complaint.docx                                    4
                                                          28
                                                                          COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                           COLOR OF STATE LAW
                                                                   Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 5 of 15




                                                           1
                                                           2
                                                           3
                                                           4
                                                           5
                                                           6
                                                           7
                                                           8
                                                           9
                                                          10
                                                          11
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13          21.         Upon arrival to Santa Rita Jail, Plaintiff complained of the pain to his hand and

                                                          14   requested medical attention. Jail personnel ignored Plaintiff’s requests for several hours.

                                                          15          22.         Even though he was still obviously experiencing a medical and psychiatric

                                                          16   emergency, COA and DOES 1-10 failed to adequately screen or monitor Plaintiff, and failed to

                                                          17   either summon or provide adequate medical assistance for him. Instead, Defendants locked

                                                          18   Plaintiff in a cell and continued to ignore his deteriorating condition. COA chose not install an

                                                          19   audio monitoring system in the cell at Santa Rita Jail in violation of various applicable codes and

                                                          20   regulations designed to prevent inmate injuries and deaths of which they were aware, including

                                                          21   but not limited to title 24, section 1231.2.22 of the California Building Code (sometimes referred

                                                          22   to as California’s Minimum Standards for Adult Detention Facilities.

                                                          23          23.         As a result of Defendants’ conduct, Decedent experienced profound pain and

                                                          24   suffering, emotional distress, and mental anguish, and incurred medical expenses.

                                                          25                                  Participation, State of Mind and Damages

                                                          26          24.         All Defendants acted under color of law.

                                                          27
                                                                    p-complaint.docx                                   5
                                                          28
                                                                         COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                          COLOR OF STATE LAW
                                                                   Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 6 of 15




                                                           1           25.         Each Defendant participated in the violations alleged herein, or directed the

                                                           2   violations alleged herein, or knew of the violations alleged herein and failed to act to prevent

                                                           3   them. Each defendant ratified, approved and acquiesced in the violations alleged herein.

                                                           4           26.         As joint actors with joint obligations, each defendant was and is responsible for the

                                                           5   failures and omissions of the other.

                                                           6           27.         Each Defendant acted individually and in concert with the other Defendants and

                                                           7   others not named in violating Plaintiff’s rights.

                                                           8           28.         Each Defendant acted with a deliberate indifference to or reckless disregard for an

                                                           9   accused’s rights for the truth in withholding evidence from prosecutors, for an investigation free of

                                                          10   active concealment of material facts, and/or for the Plaintiff’s right to due process of law.

                                                          11           29.         As a direct and proximate result of the aforesaid acts, omissions, customs,
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   practices, policies and decisions of Defendants, Plaintiff has suffered great mental and physical
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   pain, suffering, anguish, fright, nervousness, anxiety, shock, humiliation, indignity,

                                                          14   embarrassment, harm to reputation, and apprehension, which have caused Plaintiff to sustain

                                                          15   damages in a sum to be determined at trial.

                                                          16           30.         Due to the acts of the Defendants, Plaintiff has suffered and continues to suffer, and

                                                          17   is likely to suffer in the future, extreme and severe mental anguish as well as mental and physical

                                                          18   pain and injury. For such injury, Plaintiff will incur significant damages based on psychological

                                                          19   and medical care.

                                                          20           31.         As a further result of the conduct of each of these defendants, Plaintiff has lost past

                                                          21   and future earnings in an amount to be determined according to proof at trial.

                                                          22                                          FIRST CLAIM FOR RELIEF

                                                          23       Deprivation of Civil Rights – Denial Of Medical Care (42 U.S.C. § 1983) – 4th and 14th

                                                          24                                                   Amendments

                                                          25                  (By Deo Against Joseph Kalsbeek, Michelle Buckhout; And Does 1-10)

                                                          26
                                                          27
                                                                     p-complaint.docx                                    6
                                                          28
                                                                          COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                           COLOR OF STATE LAW
                                                                   Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 7 of 15




                                                           1           32.         Plaintiff repeats and realleges each and every allegation in the preceding

                                                           2   paragraphs of this Complaint with the same force and effect as if fully set forth herein.

                                                           3           33.         By the actions and omissions described above, Defendants Joseph Kalsbeek,

                                                           4   Michelle Buckhout; COA and Does 1-10, acting under color of state law in their individual

                                                           5   capacities, deprived as a pretrial detainee of the rights, privileges, and immunities secured by the

                                                           6   Fourteenth Amendment by subjecting him, or through their deliberate indifference, allowing

                                                           7   others to subject him, to delay and denial of access to medical care for a serious medical condition.

                                                           8           34.         Defendants Joseph Kalsbeek, Michelle Buckhout; COA and Does 1-10 are

                                                           9   liable because they were integral participants in these violations, or failed to intervene to prevent

                                                          10   these violations.

                                                          11           35.         Defendants Joseph Kalsbeek, Michelle Buckhout; COA and Does 1-10 were
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   responsible for supervising them that Plaintiff’s medical condition was serious, and that he
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   required more urgent medical attention for the burn the third degree burn he received during his

                                                          14   transport to Santa Rita Jail, that they should not delay in providing medical treatment, and these

                                                          15   Defndants knew or must have known that he required access and delivery to urgently needed

                                                          16   medical care; Defendants further had a duty to provide Plaintiff reasonable security and safe, ap.

                                                          17           36.         Defendants Joseph Kalsbeek, Michelle Buckhout; COA and Does 1-10

                                                          18   ignored, delayed, or denied to Plaintiff appropriate and safe housing, and urgently needed medical

                                                          19   care and treatment. As a result of the Defendants’ deliberate indifference to Plaintiff’s need for

                                                          20   appropriate housing and monitoring and/or his need for medical care and treatment, Plaintiff

                                                          21   suffered damages and deprivation of constitutional rights, as described herein.

                                                          22           37.         By the actions and omissions described above, the individually named Defendants

                                                          23   violated 42 U.S.C. § 1983, depriving Plaintiff of the following well-settled constitutional rights

                                                          24   that are protected by the First, Fourth, and Fourteenth Amendments to the U.S. Constitution:

                                                          25                 a) The right to be free from an unreasonable ongoing seizure as a pretrial detainee, as

                                                          26                       secured by the Fourth and Fourteenth Amendments;

                                                          27
                                                                     p-complaint.docx                                   7
                                                          28
                                                                          COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                           COLOR OF STATE LAW
                                                                   Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 8 of 15




                                                           1                b) The right to be free from deliberate indifference to Plaintiff’s serious medical needs

                                                           2                      while in custody and confined in jail as a pretrial detainee, as secured by the Fourth

                                                           3                      and Fourteenth Amendments;

                                                           4          38.         Defendants subjected Plaintiff to their wrongful conduct, depriving Plaintiff and

                                                           5   Decedent of the rights described herein, knowingly, maliciously, and with conscious and reckless

                                                           6   disregard for whether the rights and safety of Plaintiff and others would be violated by their acts

                                                           7   and/or omissions.

                                                           8          39.         As a proximate result of the foregoing wrongful acts and/or omissions, Plaintiff

                                                           9   sustained injuries and damages, as set forth throughout this complaint. Plaintiff is therefore

                                                          10   entitled to general and compensatory damages in an amount to be proven at trial.

                                                          11          40.         In committing the acts alleged above, the individually named Defendants and DOE
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   Defendants acted maliciously and/or were guilty of a wanton and reckless disregard for the rights,
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   safety, and emotional well-being of Plaintiff and Decedent, and by reason thereof, Plaintiff is

                                                          14   entitled to punitive damages and penalties allowable under 42 U.S.C. § 1983, California Code of

                                                          15   Civil Procedure §§ 377.20 et seq, and other state and federal law against these individual

                                                          16   Defendants; no punitive damages are sought directly against the municipal Defendants.

                                                          17          41.         Plaintiff is also entitled to reasonable costs and attorney’s fees under 42 U.S.C. §

                                                          18   1988 and other applicable California codes and laws.

                                                          19                                       SECOND CLAIM FOR RELIEF

                                                          20                                                   Negligence

                                                          21                                            (Against All Defendants)

                                                          22          42.         Plaintiff repeats and realleges each and every allegation in the preceding

                                                          23   paragraphs of this Complaint with the same force and effect as if fully set forth herein.

                                                          24          43.         The actions and inactions of Joseph Kalsbeek, Michelle Buckhout; COA, CSL

                                                          25   And Does 1-10, were negligent and reckless, including but not limited to:

                                                          26                a) Failing to secure Plaintiff in a seatbelt during his transport to Santa Rita Jail;

                                                          27
                                                                    p-complaint.docx                                    8
                                                          28
                                                                         COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                          COLOR OF STATE LAW
                                                                   Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 9 of 15




                                                           1                 b) Driving the County vehicle at unsafe speeds and in a reckless manner, making

                                                           2                       sharp turns at high rates of speed and slamming on the brakes in an abrupt and

                                                           3                       reckless manner several times;

                                                           4                 c) Refusing to stop the vehicle to allow Plaintiff to reposition himself in the van to

                                                           5                       prevent injury to his hand, as alleged above;

                                                           6           44.          By the acts and omissions set forth more fully in the paragraphs above, Defendants

                                                           7   acted negligently and breached their duty of due care owed to Plaintiff, which foreseeably resulted

                                                           8   in the suffering of damages by Plaintiff.

                                                           9           45.         Defendants, through their acts and omissions, breached the aforementioned duties

                                                          10   owed to Plaintiff.

                                                          11           46.         Defendant COA and CSL are vicariously liable pursuant to California Government
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   Code section 815.2.
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13           47.         As a proximate result of Defendants’ negligence, Plaintiff sustained injuries and

                                                          14   damages, and against each listed Defendant in this Count is entitled to the relief described above.

                                                          15                                      THIRD CLAIM FOR RELIEF
                                                          16                                     Negligence & Premises Liability
                                                          17                   California Common Law and California Civil Code 1714(a)
                                                          18   (By Deo Against Joseph Kalsbeek, Michelle Buckhout; CSL, COA and Does 1-
                                                          19                                                        10)
                                                          20           48.         Plaintiff repeats and realleges each and every allegation in the preceding

                                                          21   paragraphs of this Complaint with the same force and effect as if fully set forth herein.

                                                          22           49.         At all material times, Defendants Joseph Kalsbeek, Michelle Buckhout; CSL,

                                                          23   COA and Does 1-10 owed Plaintiff the duty to act with due care in the execution and enforcement

                                                          24   of any right, law, or legal obligation.

                                                          25
                                                          26
                                                          27
                                                                     p-complaint.docx                                     9
                                                          28
                                                                          COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                           COLOR OF STATE LAW
                                                                  Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 10 of 15




                                                           1          50.         At all material times, each Defendants owed Plaintiff the duty to act with

                                                           2   reasonable care. These general duties of reasonable care and due care owed to Plaintiff by all

                                                           3   Defendants include, but are not limited, to the following specific obligations:

                                                           4                a) To provide safe and appropriate jail housing and supervision for Plaintiff, including

                                                           5                      reasonable classification, monitoring, and housing, including placing him in an

                                                           6                      appropriate bed, and avoiding physical conditions of any housing that could

                                                           7                      foreseeably precipitate or facilitate harm to him;

                                                           8                b) To not expose Plaintiff to unreasonably dangerous conditions under the

                                                           9                      circumstances, which foreseeably could expose Plaintiff to serious injury, as

                                                          10                      described above;

                                                          11                c) To obey regulations, standards, practices, procedures, and Court Orders for the care
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12                      and safety of inmates, such as Plaintiff;
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13                d) To summon necessary and appropriate medical care for Plaintiff;

                                                          14                e) To use generally accepted law enforcement and jail procedures that are reasonable

                                                          15                      and appropriate for Plaintiff’s medical conditions and needs;

                                                          16                f) To use generally accepted law enforcement and jail procedures that are reasonable

                                                          17                      and appropriate for the Decedent’s status as an individual that suffered a serious

                                                          18                      head injury;

                                                          19                g) To refrain from abusing their authority granted to them by law; and,

                                                          20                h) To refrain from violating Plaintiffs’ rights guaranteed by the United States and

                                                          21                      California Constitutions, as set forth above, and as otherwise protected by law.

                                                          22          51.         By the acts and omissions set forth more fully in the paragraphs above, Defendants

                                                          23   acted negligently and breached their duty of due care owed to Plaintiff, which foreseeably resulted

                                                          24   in the suffering of damages by Plaintiff.

                                                          25          52.         Defendants, through their acts and omissions, breached the aforementioned duties

                                                          26   owed to Plaintiff.

                                                          27
                                                                    p-complaint.docx                                   10
                                                          28
                                                                         COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                          COLOR OF STATE LAW
                                                                  Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 11 of 15




                                                           1          53.         Defendant COA and CSL are vicariously liable pursuant to California Government

                                                           2   Code section 815.2.

                                                           3          54.         As a proximate result of Defendants’ negligence, Plaintiff sustained injuries and

                                                           4   damages, and against each listed Defendant in this Count is entitled to the relief described above.

                                                           5          55.         Plaintiff also seeks punitive damages against such individual Defendants in their

                                                           6   individual capacities. Plaintiff does not seek punitive damages against the municipal defendants.

                                                           7                                       FOURTH CLAIM FOR RELIEF

                                                           8                           Violation of Bane Act (California Civil Code §§52 and 52.1)

                                                           9                                              Against All Defendants

                                                          10          56.         Plaintiff repeats and realleges each and every allegation in the preceding

                                                          11   paragraphs of this Complaint with the same force and effect as if fully set forth herein.
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12          57.         By their acts, omissions, customs, and policies, Defendants Joseph Kalsbeek,
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   Michelle Buckhout; CSL, COA and Does 1-10 acting in concert/conspiracy, as described above,

                                                          14   and with threat, intimidation, and/or coercion, violated Plaintiff’s and Decedent’s rights under

                                                          15   California Civil Code § 52.1 and the following clearly established rights under the United States

                                                          16   Constitution and California Constitution and law:

                                                          17                a) Decedent’s right to be free from deliberate indifference to her serious medical

                                                          18                      needs while in custody as a pretrial detainee, as secured by the Fourteenth

                                                          19                      Amendment to the United States Constitution and the California Constitution,

                                                          20                      Article 1, Section 7;

                                                          21                b) The right to enjoy and defend life and liberty; acquire, possess, and protect

                                                          22                      property; and pursue and obtain safety, happiness, and privacy, as secured by the

                                                          23                      California Constitution, Article 1, Section 1;

                                                          24                c) The right to protection from bodily restraint, harm, or personal insult, as secured by

                                                          25                      California Civil Code § 43; and

                                                          26
                                                          27
                                                                    p-complaint.docx                                   11
                                                          28
                                                                         COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                          COLOR OF STATE LAW
                                                                  Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 12 of 15




                                                           1                d) Decedent’s right to medical care as required by California Government Code §

                                                           2                      845.6.

                                                           3          58.          Separate from, and above and beyond, Defendants’ attempted interference,

                                                           4   interference with, and violation of Plaintiff’s and Decedent’s rights, Defendants violated

                                                           5   Plaintiff’s rights by the following conduct, among other conduct, constituting threat, intimidation,

                                                           6   or coercion:

                                                           7                a) Intentionally and with deliberate indifference, depriving and/or preventing Plaintiff

                                                           8                      from receiving necessary, medical care and treatment;

                                                           9                b) Intentionally and with deliberate indifference, causing Plaintiff to languish in jail

                                                          10                      without necessary/proper medical care, in a cell under the circumstances, even after

                                                          11                      a preliminary screening at the jail had revealed he was in serious medical need;
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12                c) the negligent hiring, retention, training, supervision, and discipline of their
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13                      employees and other personnel;

                                                          14                d) the negligent screening, intake, assessment, classification, placement, and

                                                          15                      monitoring of Plaintiff; and

                                                          16                e) the negligent communication of information during the incident.

                                                          17          59.         Plaintiff suffered harm as a direct and proximate result of Defendants conduct as

                                                          18   alleged above.

                                                          19          60.          Defendant COA and CSL are vicariously liable pursuant to California Government

                                                          20   Code section 815.2.

                                                          21          61.         As a proximate result of Defendants’ negligence, Plaintiff sustained injuries and

                                                          22   damages, and against each listed Defendant in this Count is entitled to the relief described above.

                                                          23          62.         Plaintiff also seeks punitive damages against such individual Defendants in their

                                                          24   individual capacities. Plaintiff does not seek punitive damages against the municipal defendants.

                                                          25                                        FIFTH CLAIM FOR RELIEF

                                                          26                 California Government Code 845.6 - Failure to Summon Medical Care

                                                          27
                                                                    p-complaint.docx                                  12
                                                          28
                                                                         COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                          COLOR OF STATE LAW
                                                                  Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 13 of 15




                                                           1                                            Against All Defendants

                                                           2          63.         Plaintiff repeats and realleges each and every allegation in the preceding

                                                           3   paragraphs of this Complaint with the same force and effect as if fully set forth herein.

                                                           4          64.         Defendants Joseph Kalsbeek, Michelle Buckhout; CSL, COA and Does 1-10

                                                           5   knew or had reason to know that Plaintiff was in need of immediate medical care and failed to take

                                                           6   reasonable action to summon such medical care.

                                                           7          65.         Plaintiff required appropriate and safe housing accommodations necessary for his

                                                           8   safety and well-being under the circumstances, and knew or had reason to know he was in need of

                                                           9   immediate medical care, evaluation, diagnosis, treatment, and close observation, and close

                                                          10   monitoring, and each Defendant failed to take reasonable action to provide or ensure he was

                                                          11   provided with appropriate and safe housing accommodations necessary for her safety and well-
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   being under the circumstances and/or failed to summon and/or to provide her access to the
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   requisite level of medical care and treatment that he required. Each such individual Defendant,

                                                          14   employed by and acting within the course and scope of his or her employment with Defendant

                                                          15   COA and/or CSL, knowing and/or having reasons to know this, failed to take reasonable action to

                                                          16   summon and/or provide Plaintiff access to such medically appropriate housing, care, and

                                                          17   treatment, in violation of California Government Code § 845.6.

                                                          18          66.         Plaintiff suffered harm as a direct and proximate result of the conduct of

                                                          19   Defendants’ conduct as alleged above.

                                                          20          67.         CSL, COA and all other municipal defendants are vicariously liable for the

                                                          21   wrongful acts of their employees, including Joseph Kalsbeek, Michelle Buckhout and Does 1-

                                                          22   10, pursuant to section 815.2 of the California Government Code, which provides that a public

                                                          23   entity is liable for the injuries caused by its employees within the scope of the employment if the

                                                          24   employee’s act would subject him or her to liability.

                                                          25
                                                          26
                                                          27
                                                                    p-complaint.docx                                   13
                                                          28
                                                                         COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                          COLOR OF STATE LAW
                                                                  Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 14 of 15




                                                           1          68.         As a proximate cause of the aforementioned acts and omissions of - and attributable

                                                           2   under Government Code sections 845.6 and 815.2 to – all Defendants, Plaintiff was injured as set

                                                           3   forth above, and is entitled to all damages allowable under California law.

                                                           4                                                  PRAYER
                                                           5          WHEREFORE, Plaintiffs pray judgment against Defendants and each of
                                                           6   them, as to all Claims for Relief as follows:
                                                           7                f) For compensatory, general, special and incidental damages, in amounts
                                                           8                      according to proof at trial;
                                                           9                g) For costs of suit;
                                                          10                h) For reasonable attorneys’ fees under federal and state law, including a
                                                          11                      multiplier and litigation expenses;
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12                i) For prejudgment interest;
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13                j) For such other equitable or legal relief as this Court deems just and
                                                          14                      proper.
                                                          15                k) For punitive and exemplary damages only as provided by federal and

                                                          16                      state law, in an amount to be proved against each individual Defendant;
                                                          17                l) For such other and further relief as the Court may deem just, proper and

                                                          18                      appropriate.
                                                          19
                                                               Dated: November 12, 2020                                    Respectfully Submitted,
                                                          20
                                                                                                                           FILER | PALMER, LLP
                                                          21
                                                          22
                                                          23
                                                                                                           By:
                                                          24                                                                  Justin A. Palmer
                                                                                                                            Attorneys for Plaintiff
                                                          25                                                                     Bhavik Deo
                                                          26
                                                          27
                                                                    p-complaint.docx                                  14
                                                          28
                                                                         COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                          COLOR OF STATE LAW
                                                                 Case 4:20-cv-08003-JST Document 1 Filed 11/13/20 Page 15 of 15




                                                           1                             DEMAND FOR JURY TRIAL
                                                           2         Plaintiff hereby demands a trial by jury.
                                                           3
                                                           4
                                                           5
                                                               Dated: November 12, 2020                          Respectfully Submitted,

                                                           6                                                     FILER | PALMER, LLP
                                                           7
                                                           8
                                                           9
                                                                                                  By:
                                                                                                                    Justin A. Palmer
                                                          10                                                      Attorneys for Plaintiff
                                                                                                                       Bhavik Deo
                                                          11
FILER|PALMER, LLP




                                                          12
                    249 East Ocean Boulevard, Suite 501

                         Telephone (562) 304-5200




                                                          13
                           Long Beach, CA 90802




                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27

                                                          28       p-complaint.docx                         1
                                                                        COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER
                                                                                         COLOR OF STATE LAW
